March 11th, 1818, Judge Roane pronounced the Court’s opinion that the Judgment bo reversed, and entered for the defendants; for which he assigned the following reasons.
The ground on which the opinion of the Courtis founded, is, that the devise over to the nieces is to them merely, and not to them and their heirs. It purports a limitation to themselves, and was intended as a personal benefit to them. This construction is fortified by the words, 44 then and in that case,” and 44 equally to he divided,” found in the bequest; which, although, singly taken, they might not be complete to limit the previous words, have that effect in conjunction with the circumstance above mentioned.
The Court
has considered the authorities referred to, and is of opinion that none of them conflict with or overrule this construction.